Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 1 of 40 Page ID
                                  #:533




               Declaration of
           Peter Chin-Hong, M.D.

                              Exhibit A
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 2 of 40 Page ID
                                  #:534
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 3 of 40 Page ID
                                  #:535
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 4 of 40 Page ID
                                  #:536
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 5 of 40 Page ID
                                  #:537
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 6 of 40 Page ID
                                  #:538
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 7 of 40 Page ID
                                  #:539
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 8 of 40 Page ID
                                  #:540
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 9 of 40 Page ID
                                  #:541
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 10 of 40 Page ID
                                   #:542
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 11 of 40 Page ID
                                   #:543
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 12 of 40 Page ID
                                   #:544
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 13 of 40 Page ID
                                   #:545
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 14 of 40 Page ID
                                   #:546
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 15 of 40 Page ID
                                   #:547
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 16 of 40 Page ID
                                   #:548
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 17 of 40 Page ID
                                   #:549
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 18 of 40 Page ID
                                   #:550
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 19 of 40 Page ID
                                   #:551
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 20 of 40 Page ID
                                   #:552
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 21 of 40 Page ID
                                   #:553
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 22 of 40 Page ID
                                   #:554
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 23 of 40 Page ID
                                   #:555
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 24 of 40 Page ID
                                   #:556
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 25 of 40 Page ID
                                   #:557
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 26 of 40 Page ID
                                   #:558
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 27 of 40 Page ID
                                   #:559
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 28 of 40 Page ID
                                   #:560
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 29 of 40 Page ID
                                   #:561
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 30 of 40 Page ID
                                   #:562
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 31 of 40 Page ID
                                   #:563
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 32 of 40 Page ID
                                   #:564
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 33 of 40 Page ID
                                   #:565
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 34 of 40 Page ID
                                   #:566
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 35 of 40 Page ID
                                   #:567
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 36 of 40 Page ID
                                   #:568
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 37 of 40 Page ID
                                   #:569
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 38 of 40 Page ID
                                   #:570
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 39 of 40 Page ID
                                   #:571
Case 5:20-cv-01559-JGB-SHK Document 30-17 Filed 12/14/20 Page 40 of 40 Page ID
                                   #:572
